Name: Commission Regulation (EEC) No 2067/82 of 28 July 1982 re-establishing the levying of customs duties on babies' under garments of knitted or crocheted fabrics, not elastic or rubberized, products of category 68 (0680) and originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3602/81 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 220/24 Official Journal of the European Communities 29 . 7 . 82 COMMISSION REGULATION (EEC) No 2067/82 of 28 July 1982 re-establishing the levying of customs duties on babies' under garments of knitted or crocheted fabrics , not elastic or rubberized, products of category 68 (0680) and originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3602/81 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of babies under garments of knitted or crocheted fabrics, not elastic or rubberized, or products of category 68 the ceiling should be 2-040 tonnes ; whereas on 19 July 1982 the amount of imports into the Community of babies' under garments of knitted or crocheted fabrics, not elastic or rubberized, of products of category 68 , originating in South Korea, a country covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 3602/81 which provides that ceiling should not be exceeded, customs duties should be re-established in respect of the products in question in relation to South Korea, Having regard to Council Regulation (EEC) No 3602/81 of 7 December 1981 applying generalized tariff preferences for 1982 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, Whereas Article 2 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi- HAS ADOPTED THIS REGULATION : cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Article 1 Whereas Article 3 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries and terri ­ tories, once the relevant Community ceiling has been reached ; As from 1 August 1982, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3602/81 shall be re-established in respect of the following products, imported into the Community and originating in South Korea : Code Category CCT heading No NIMEXE code 1982 Description ( i ) (2) (3) (4) 0680 68 ex 60.04 A 60.04-02 ; 03 ; 04 ; 06 ; 07 ; 08 ; 10 ; 11 ; 12 ; 14 Under garments, knitted or crocheted, not elastic or rubberized : A. Babies' garments , girls' garments up to and including commercial size 86 : Babies ' under garments of knitted or crocheted fabrics , not elastic or rubberized Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 365, 21 . 12 . 1981 , p . 90 . 29 . 7 . 82 Official Journal of the European Communities No L 220/25 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1982. For the Commission Karl-Heinz NARJES Member of the Commission